IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                              IN AND FOR KENT COUNTY

KAREN BUCK,                            :
                                       :
                Plaintiff,             :      C. A. No. K15C-03-012 JJC
                                       :
      v.                               :
                                       :
NANTICOKE MEMORIAL                     :
HOSPITAL, INC., and KELLY              :
FELIX,                                 :
                                       :
                Defendants.       :

     Upon Defendant’s Motion for Partial Dismissal for Failure to File a
              Supplemental Affidavit of Merit - GRANTED

                                      ORDER

      On this 9th day of September, 2015, having considered Defendant Nanticoke

Memorial Hospital’s (“Defendant Nanticoke’s”) motion for partial dismissal, it

appears that:

      1. The Court, pursuant to its May 19, 2015 Order, provided a thirty day

extension for the Plaintiff to file a supplemental affidavit of merit addressing any

potentially cognizable claims alleging independent negligence against Defendant

Nanticoke. Plaintiff’s initial affidavit of merit did not address any such claims.

      2. On July 2, 2015, the Defendant moved to dismiss any such claims pursuant

to the Court’s May 19, 2015 Order. The motion for partial dismissal was noticed for
oral argument on Friday, September 11, 2015.

      3. Plaintiff did not file a supplemental affidavit addressing such claims.

Furthermore, Plaintiff did not file a written response opposing Defendant’s motion

for partial dismissal.

      4. Accordingly, without the need for oral argument, all claims in this matter

alleging the independent medical negligence of Defendant Nanticoke are hereby

dismissed with prejudice. Plaintiff’s claims against Defendant Kelly Felix and any

claims alleging the vicarious liability of Defendant Nanticoke are not impaired by this

Order.

      IT IS SO ORDERED

                                              /s/ Jeffrey J Clark
                                                  Judge




                                          2